


PETROQUEST ENERGY, INC.
AWARD NOTICE OF PHANTOM STOCK UNITS
(Employee Participant)
PetroQuest Energy, Inc. (the “Company”) is pleased to inform you that you are
hereby granted this Award of Phantom Stock Units (“PSUs”) in the amount
specified on your Grant Detail Report under the PetroQuest Energy, Inc.
Long-Term Cash Incentive Plan (the “Plan”). The Date of Grant is also designated
on your Grant Detail Report. Although this grant of PSUs is not an actual grant
of Company Stock, this grant of PSUs provides you with the opportunity to
receive cash payments from the Company based upon the Fair Market Value of the
Company Stock on the applicable Vesting Date (provided below) multiplied by the
number of PSUs granted to you that have become vested on the applicable Vesting
Date. Such cash payment will be paid in a cash lump sum in accordance with
Section 4.4(a) of the Plan.
The PSUs will become vested on the dates (each, a “Vesting Date”) and in the
amounts (assuming you are continuously employed with the Company or an Affiliate
from the Date of Grant specified in your Grant Detail Report through each
applicable Vesting Date) set forth in your Grant Detail Report. Vesting will be
accelerated and the PSUs will be vested as follows upon any one of the following
“Vesting Events”: (a) in the event of your termination of employment with the
Company and its Affiliates due to death or Disability or your termination of
employment by the Company and its Affiliates or without Cause within 2 years
after a Change in Control the vesting of your PSUs will be accelerated to 100%
vested, and (b) in the event of your termination of employment with the Company
and its Affiliates due to your Retirement, as defined below, the vesting of your
PSUs shall be accelerated with respect to the PSUs, if any, that would have
otherwise become vested on the next Vesting Date following such termination
(except a Vesting Date that is due to any other Vesting Event) that occurs
within 12 months after your termination for Retirement. The date of your
termination of employment with the Company and its Affiliates on account of one
of the Vesting Events is the Vesting Date for purposes of this Award and the
Plan. You cannot sell, assign, transfer, exchange, pledge, encumber, gift,
devise, hypothecate or otherwise dispose of any PSUs until such PSUs become
vested. “Retirement” for the purposes of this Award means your voluntary
termination of employment with the Company and its Affiliates on or after both
your attainment of age 65 and completion of 10 years of service in the aggregate
with the Company and its Affiliates. Any PSUs that are not vested as provided
herein at the time of your termination of employment with the Company and its
Affiliates, including for Retirement, shall be forfeited.
The Committee shall to the extent applicable interpret and construe this Award
to comply with Code Section 409A, and to the extent required a Change in Control
shall be limited to a Change in Control that complies with Code Section 409A.
The Committee may interpret or amend this Award to comply with Code Section 409A
without the Participant’s consent even if such amendment would have an adverse
effect on this Award. To the extent required under Code Section 409A, in the
case of any Participant who is specified employee, a distribution on account of
a separation from service may not be made before the date which is six months
after the date of the Participant’s separation from service (or, if earlier, the
date of the Participant’s death). For purposes of the foregoing and to the
extent required by Code Section 409A with respect to an Award, the terms
“separation from service” and “specified employee” all shall be defined in the
same manner as those terms are defined for purposes of Section 409A of the Code,
and the limitations set forth herein shall be applied in such manner (and only
to the extent) as shall be necessary to comply with any requirements of Section
409A of the Code that are applicable to the Award as determined by the
Committee. Furthermore, to the extent required under Code Section 409A, none of
the Company, the Committee or Board shall have any discretion otherwise provided
in the Plan to the extent such discretion is prohibited under Code Section 409A
for compliance with Code Section 409A with respect to deferred compensation
including, without limitation, any discretion to accelerate or substitute under
Section 5.5 or determine an event is or is not a Change in Control.
Notwithstanding the foregoing, none of the Company, any Affiliate or any
officer, director, employee, shareholder or any agent of any of them guarantees
or is responsible for the tax consequences to a Participant with respect to this
Award under the Plan and the administration of the Plan, including without
limitation, any excise or penalty tax or interest under Code Section 409A. You
are advised to consult your tax advisor with respect to this Award and the tax
consequences of this Award of PSUs and any payments hereunder.
This grant of PSUs is governed by your Grant Detail Report, this Award Notice
and the Plan, which provide, among other things, definitions of the capitalized
terms and the other terms and conditions respecting the PSUs granted to you.
All amounts payable with respect to the PSUs granted to you will be subject to
all applicable federal, state and local tax or other withholding requirements.
Your Grant Detail Report will be provided to you by the Company in writing. This
Award Notice and the Plan are made available to you electronically. Your
electronic acceptance of this Award Notice will be deemed your acceptance and
signature for the purposes of this Award Notice and the Plan.




--------------------------------------------------------------------------------






PARTICIPANT:


By: electronic acceptance


PETROQUEST ENERGY, INC.


By:            
Name:         
Title:        


